RESPONSE TO AMENDMENT
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
Claims 1, 3-19 and 21-22 are pending in the application. Amendments to the claims filed on 07/07/2021 have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejections of claims 1, 4-6, 8, 13, 15, 17-18 and 21 made of record in the office action mailed on have been withdrawn due to Applicant’s amendment in the response filed 07/07/2021.
The 35 U.S.C. §103 rejection of claims 2-3, 7, 9-12, 14, 16 and 19 made of record in the office action mailed on have been withdrawn due to Applicant’s amendment in the response filed 07/07/2021.

Claim Objections
Claim 22 is objected to because of the following informalities: 
 In line 2 of the claim, the limitation [RAINR’]4 appears to be mistyped. The :Examiner believes this should be [RAlNR’]4
In line 3 of the claim: the limitation “[(Si iPr3)3 AsAIH]6”  and “[iPrNAIH]4” appear to have the same typographical error (i.e. the “AI” should be “Al”)

 Appropriate correction is required.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,588,828 (hereafter ‘828). 
‘828 claims a nanoparticle comprising a molecular cluster compound including ions of groups 12 and 16 of the periodic table and a core semiconductor provided on said molecular cluster compound. (claim 1). ‘828 claims the semiconductor may include groups 13 and 15 elements including zinc. (claim 1 and claim 3)

Claim Rejections - 35 USC § 103
Claims 1, 3, 17-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawendi et al. (U.S. Pat. No. 6,821,337) in view of Banin et al. (U.S. Pat. No. 6,788,453).
Regarding claims 1, 3 and 21, Bawendi et al. teaches a method of preparing nanocrystallites from an M-containing salt. (Abstract). The method includes contacting a core nanocrystallite with an M-containing salt, an X donor and an amine and forming a material having the formula MX on the surface of the core. (col. 2, lines 25-30). The types of nanocrystallites produced include Group 12 and 15 elements such as InP. (col. 2, line 63 – col 3, line 3).
Bawendi et al. does not teach that the M-salt or X-donor materials are molecular cluster compounds as defined in the present application.
Banin et al. teaches a method of producing inorganic nanocrystalline rods involving reacting a precursor material in a high boiling point organic solvent with a metal catalyst. (Abstract). Banin et al. teaches that the nanocrystalline materials include semiconductors such as Group III-V materials such as InP. (col. 3, lines 32-40). Banin et al. teaches that precursor materials for these compounds include [t-Bu2In(µ-PH2)]3 which is a molecular cluster type material. (col., 3 lines 20-24).
It would have been obvious to one of ordinary skill in the art to use the precursor materials disclosed in Banin et al. to form the nanocrystallites disclosed in Bawendi et al.
One of ordinary skill in the art would have found it obvious to use the precursor materials disclosed in Banin et al. as they are taught to be useful for the manufacture of Group III-V 

Regarding claims 17-18, the nanocrystalline materials of Banin et al. include capping agents. (col. 6, lines 11-29).


Claims 4-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawendi et al. (U.S. Pat. No. 6,821,337) in view of Banin et al. (U.S. Pat. No. 6,788,453), further in view of Treadway et al. (U.S. App. Pub. No. 2003/0017264) and Cumberland et al. (Chem. Mater. 2002, 14, 1576-1584).
Bawendi and Banin et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 4-16 and 19, Bawendi et al. does not teach the use of a molecular cluster compound having Group 12 and Group 16 elements.
Treadway et al. teaches a method of making Group 2, 12, 13, 14, 15 or 16 elements including core/shell structures. (Abstract). The quantum dots include In and P containing nanocrystals. (par. [0015]-[0017]). Treadway et al. further teaches using ternary, doped and quarternary semiconductor materials that are known alternatives to binary semiconductor materials. (par. [0015]-[0016]). Treadway et al. further teaches the inclusion of additional layers or regions in addition to the semiconductor shell including CdSe, ZnS, ZnSe materials. (par. [0050]-[0052]).
Cumberland et al. teaches a method of making CdSe, ZnSe and CdSe/ZnS core shell quantum dot materials formed via molecular clusters in the form of [M10Se4(SPh)16]4-= 
It would have been obvious to one of ordinary skill in the art to use molecular clusters disclosed in Cumberland to form ternary or quaternary nanocrystalline materials in Bawendi et al. 
One of ordinary skill in the art would have motivated to make ternary and quaternary nanocrystalline materials as disclosed in Treadway et al. in order to have tunable emission spectrums. (see Treadway, par. [0004]-[0006]). One of ordinary skill in the art would have further found it obvious to use the molecular cluster compounds disclosed in Cumberland et al. in view of their ability to form the semiconductor materials by separation and nucleation without a require pyrolytic event. (page 1577- right col. – page 1588, left col.).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07/07/2021 regarding the rejections made of record in the office action mailed on 03/10/2021 have been considered but are moot due to the new grounds of rejection.

Conclusion	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.